Case 21-03005-sgj Doc 28-16 Filed 05/21/21   Entered 05/21/21 18:03:49   Page 1 of 6




                                EXHIBIT 16
Case 21-03005-sgj Doc 28-16 Filed 05/21/21         Entered 05/21/21 18:03:49       Page 2 of 6



 John Y. Bonds, III                              Deborah Deitsch-Perez
 State Bar No. 02589100                          State Bar No. 24036072
 Clay M. Taylor                                  Michael P. Aigen
 State Bar No. 24033261                          State Bar No. 24012196
 Bryan C. Assink                                 STINSON LLP
 State Bar No. 24089009                          3102 Oak Lawn Avenue, Suite 777
 BONDS ELLIS EPPICH SCHAFER JONES LLP            Dallas, Texas 75219
 420 Throckmorton Street, Suite 1000             (214) 560-2201 telephone
 Fort Worth, Texas 76102                         (214) 560-2203 facsimile
 (817) 405-6900 telephone
 (817) 405-6902 facsimile

ATTORNEYS FOR DEFENDANT JAMES DONDERO

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                            §                                Case No. 19-34054
                                  §
HIGHLAND CAPITAL MANAGEMENT, L.P. §                                Chapter 11
                                  §
    Debtor.                       §

                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                   §
    Plaintiff.                     §
v.                                 §                               Adversary No. 21-03003-sgj
                                   §
JAMES D. DONDERO,                  §
                                   §
    Defendant.                     §

           DEFENDANT JAMES DONDERO’S OBJECTIONS AND RESPONSES
                 TO HIGHLAND CAPITAL MANAGEMENT, L.P.’S
              SECOND REQUEST FOR PRODUCTION OF DOCUMENTS

TO:      Highland Capital Management, L.P., by and through its attorneys of record, Zachery Z.
         Annable, Hayward PLLC, 10501 N. Central Expy., Ste. 106, Dallas, Texas 75231.

         Defendant James Dondero (“Defendant” or “Dondero”) serves his Objections and

Responses to Debtor Highland Capital Management, L.P.’s (“Debtor” or “Highland”) Second

Request for Production of Documents (“Requests”), as follows:




DEFENDANT JAMES DONDERO’S OBJECTIONS AND RESPONSES TO HIGHLAND CAPITAL MANAGEMENT, L.P.’S
SECOND REQUEST FOR PRODUCTION OF DOCUMENTS                                  PAGE 1 OF 5
CORE/3522697.0002/166180508
Case 21-03005-sgj Doc 28-16 Filed 05/21/21       Entered 05/21/21 18:03:49   Page 3 of 6



Dated: May 7, 2021                       Respectfully submitted,

                                         /s/Deborah Deitsch-Perez


                                         John Y. Bonds, III
                                         State Bar I.D. No. 02589100
                                         Clay M. Taylor
                                         State Bar I.D. No. 24033261
                                         Bryan C. Assink
                                         State Bar I.D. No. 24089009
                                         BONDS ELLIS EPPICH SCHAFER JONES LLP
                                         420 Throckmorton Street, Suite 1000
                                         Fort Worth, Texas 76102
                                         (817) 405-6900 telephone
                                         (817) 405-6902 facsimile
                                         Email: john@bondsellis.com
                                         Email: clay.taylor@bondsellis.com
                                         Email: bryan.assink@bondsellis.com

                                         -and-

                                         Deborah Deitsch-Perez
                                         State Bar No. 24036072
                                         Michael P. Aigen
                                         State Bar No. 24012196
                                         STINSON LLP
                                         3102 Oak Lawn Avenue, Suite 777
                                         Dallas, Texas 75219
                                         (214) 560-2201 telephone
                                         (214) 560-2203 facsimile
                                         Email: deborah.deitschperez@stinson.com
                                         Email: michael.aigen@stinson.com

                                         ATTORNEYS FOR DEFENDANT JAMES DONDERO




DEFENDANT JAMES DONDERO’S OBJECTIONS AND RESPONSES TO HIGHLAND CAPITAL MANAGEMENT, L.P.’S
SECOND REQUEST FOR PRODUCTION OF DOCUMENTS                                  PAGE 2 OF 5
CORE/3522697.0002/166180508
Case 21-03005-sgj Doc 28-16 Filed 05/21/21        Entered 05/21/21 18:03:49      Page 4 of 6



                              CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on May 7, 2021, a true and correct copy of the
foregoing document was served via email on counsel for the Debtor.


                                                  /s/ Michael P. Aigen
                                                  Michael P. Aigen




DEFENDANT JAMES DONDERO’S OBJECTIONS AND RESPONSES TO HIGHLAND CAPITAL MANAGEMENT, L.P.’S
SECOND REQUEST FOR PRODUCTION OF DOCUMENTS                                  PAGE 3 OF 5
CORE/3522697.0002/166180508
Case 21-03005-sgj Doc 28-16 Filed 05/21/21                         Entered 05/21/21 18:03:49                 Page 5 of 6



                                      OBJECTIONS AND RESPONSES1

REQUEST FOR PRODUCTION NO. 1: All Documents and Communications Concerning the
“conditions subsequent” referred to in paragraph 40 of the Amended Answer.

RESPONSE:

        Subject to any restrictions imposed by the Debtor and/or the Bankruptcy Court impeding
the collection of responsive documents, Dondero will produce all responsive documents, if any, at
a mutually agreeable place and time.

REQUEST FOR PRODUCTION NO. 2: All Documents and Communications Concerning the
“mutual obligation owed to James Dondero by the Debtor under state and/or federal law,” as
alleged in paragraph 41 of the Amended Complaint, including (a) all Documents Concerning the
alleged mutual obligation, and (b) all demands made by James Dondero to the Debtor for payment
of the alleged mutual obligation.

RESPONSE:

        Subject to any restrictions imposed by the Debtor and/or the Bankruptcy Court impeding
the collection of responsive documents, Dondero will produce all responsive documents, if any, at
a mutually agreeable place and time.

REQUEST FOR PRODUCTION NO. 3: All proofs of claim filed by James Dondero in the
Bankruptcy Case Concerning the alleged mutual obligation referred to in paragraph 41 of the
Amended Complaint.

RESPONSE:

         Dondero is not aware of any responsive documents.

REQUEST FOR PRODUCTION NO. 4: All Documents and Communications Concerning the
“debt” allegedly owed by the Debtor to James Dondero, as alleged in paragraph 41 of the Amended
Complaint, including (a) all Documents Concerning the alleged debt, and (b) all demands made
by James Dondero to the Debtor for payment of the alleged debt.




1
  Defendant makes these responses subject in all respects to his Motion for Withdrawal of the Reference [Adv. Dkt.
No. 21] and the Motion to Stay Pending the Motion to Withdraw the Reference of Plaintiff’s Complaint [Adv. Dkt.
No. 22] filed on April 15, 2021. For the reasons stated in the motions, Defendant believes that the reference should be
withdrawn and this proceeding stayed while the motion to withdraw the reference is considered. Defendant does not
waive, but instead hereby preserves, his right to a jury trial and all rights and requests for relief asserted in the motions.
Defendant does not consent to the Bankruptcy Court determining this proceeding or entering final orders or judgments
in this proceeding. Defendant requests that the reference be withdrawn and that the District Court adjudicate this
proceeding.
DEFENDANT JAMES DONDERO’S OBJECTIONS AND RESPONSES TO HIGHLAND CAPITAL MANAGEMENT, L.P.’S
SECOND REQUEST FOR PRODUCTION OF DOCUMENTS                                                                     PAGE 4 OF 5
CORE/3522697.0002/166180508
Case 21-03005-sgj Doc 28-16 Filed 05/21/21          Entered 05/21/21 18:03:49       Page 6 of 6



RESPONSE:

        Subject to any restrictions imposed by the Debtor and/or the Bankruptcy Court impeding
the collection of responsive documents, Dondero will produce all responsive documents, if any, at
a mutually agreeable place and time.

REQUEST FOR PRODUCTION NO. 5: All proofs of claim filed by James Dondero in the
Bankruptcy Case Concerning the alleged debt referred to in paragraph 41 of the Amended
Complaint.

RESPONSE:

       Dondero is not aware of any responsive documents. In any event, Debtor has possession
custody and control over all filed proofs of claim.

REQUEST FOR PRODUCTION NO. 6: All Documents and Communications Concerning
James Dondero’s affirmative defense that “each note is ambiguous,” as alleged in paragraph 45 of
the Amended Complaint.

RESPONSE:

        Subject to any restrictions imposed by the Debtor and/or the Bankruptcy Court impeding
the collection of responsive documents, Dondero will produce all responsive documents, if any, at
a mutually agreeable place and time.




DEFENDANT JAMES DONDERO’S OBJECTIONS AND RESPONSES TO HIGHLAND CAPITAL MANAGEMENT, L.P.’S
SECOND REQUEST FOR PRODUCTION OF DOCUMENTS                                  PAGE 5 OF 5
CORE/3522697.0002/166180508
